Citation Nr: 1225885	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to an effective date earlier than January 25, 2006, for the assignment of a 100 percent rating for mycosis fungoides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972, December 1972 to May 1979, and from May 1983 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that assigned an increased 100 percent rating for the Veteran's mycosis fungoides, effective from January 25, 2006 (the date of the claim for increase).  The Veteran's claims file is now in the jurisdiction of the Wichita, Kansas RO.  


FINDINGS OF FACT

1.  A July 1984 rating decision granted the Veteran service connection for mycosis fungoides, rated 30 percent, effective March 6, 1984.  

2.  An unappealed January 1987 Board decision continued the 30 percent rating; clear and unmistakable error (CUE) in that decision is not alleged.  

3.  On January 25, 2006, the RO received the Veteran's new claim seeking an increased rating for mycosis fungoides; the record shows that an increase in the severity of the mycosis fungoides such as to warrant a 100 percent rating was shown as of February 24, 2005.  


CONCLUSION OF LAW

An effective date of February 24, 2005 (but no earlier) is warranted for the award of a 100 percent rating for mycosis fungoides.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400, 4.118, Diagnostic Code (Code) 7818 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the February 2007 rating decision on appeal assigned an increased rating and granted an effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2009 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the increased rating.    See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  

The Veteran's pertinent postservice treatment records and Social Security Administration (SSA) records are associated with his claims file.  The RO arranged for a VA examination in October 2006.  The Board finds the examination is adequate for rating the Veteran's mycosis fungoides as it provides sufficient information, reflects familiarity with the pertinent medical history, and includes all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It is also noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings; generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran argues that he is entitled to a 100 percent rating for mycosis fungoides from March 6, 1984 (the effective date service connection was assigned).  

Historically, a July 1984 rating decision awarded service connection for mycosis fungoides, rated 30 percent, effective March 6, 1984.  The Veteran appealed the decision to the Board, and a January 1987 Board decision denied his appeal.   That decision is final.  38 U.S.C.A. § 7104.  

The next correspondence from the Veteran pertaining to mycosis fungoides was received on January 25, 2006.  

The January 1987 Board decision is not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§  7104, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the January 1987 Board decision is neither alleged, nor raised by the record.  

Under the governing regulation (i.e., § 3.400(o)(2)), the remaining question before the Board regarding the effective date of the increased (to 100 percent) rating is essentially limited to consideration of whether during the one year period prior to the January 25, 2006 date of claim for increase the severity of the Veteran's mycosis fungoides was shown to be such as to warrant a 100 percent rating.  Postservice private treatment records include a February 24, 2005 report from the Las Vegas Skin and Cancer Clinic that notes the Veteran was receiving narrow band ultraviolet B light (UVB) treatment twice a week for plaque-stage cutaneous t-cell lymphoma.  Subsequent postservice private treatment records include a skin biopsy diagnosing cutaneous t-cell lymphoma.  On October 2006 VA examination, the examiner noted that it is firmly established that malignant neoplasm of the skin exists in the form of mycosis fungoides which is a t-cell lymphoma.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable as of February 24, 2005 that symptoms of the Veteran's mycosis fungoides were of a severity consistent with a 100 percent rating.  As the Veteran filed a claim for an increased rating within a year of such a report, the Board finds an effective date of February 24, 2005 (but no earlier) is warranted for the assignment of a 100 percent rating for mycosis fungoides.  


ORDER

An earlier effective of February 24, 2005 is granted for the assignment of a 100 percent rating for mycosis fungoides, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


